Opinion filed July 23, 2009




                                                 In The


   Eleventh Court of Appeals
                                          ____________

                        Nos. 11-09-00102-CR & 11-09-00104-CR
                                      __________

                                 RACHEL OLSON, Appellant

                                                  V.

                                 STATE OF TEXAS, Appellee


                              On Appeal from the 396th District Court

                                      Tarrant County, Texas

                        Trial Court Cause Nos. 1081759D & 1092358D


                              MEMORANDUM OPINION
       Rachel Olson has filed in this court motions to dismiss each of her appeals. The motions are
signed by both appellant and her attorney. The motions are granted, and the appeals are dismissed.


                                                            PER CURIAM
July 23, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.